     Case 1:19-cr-00160-GJQ ECF No. 63 filed 06/01/20 PageID.143 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                             __________________________

UNITED STATES OF AMERICA,

              Plaintiff,                                          Case No. 1:19-CR-160

v.                                                                HON. GORDON J. QUIST

JERVON WARD,

            Defendant.
______________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law.

       THEREFORE, IT IS ORDERED that:

       1.     The Report and Recommendation of the Magistrate Judge filed May 11, 2020, is

approved and adopted as the Opinion and Findings of this Court.

       2.     Defendant Jervon Ward’s plea of guilty to the Counts 2 and 3 of the Indictment is

accepted, and Defendant is adjudicated guilty.

       3.     Defendant shall be detained pending sentencing.

       4.     A decision of whether to accept the written plea agreement will be made at the time

of sentencing after the Court has had the opportunity to review the Presentence Investigation

Report. See U.S.S.G. Ch. 6.


Dated: June 1, 2020                                        /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
